Citation Nr: 0917543	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition, now styled as lumbar strain, to include as 
secondary to service-connected posttraumatic osteoarthritis 
of the left ankle. 

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
posttraumatic osteoarthritis of the left ankle.

3.  Entitlement to service connection for a left hand 
disability. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection lumbar 
strain, to include as secondary to service-connected 
posttraumatic osteoarthritis of the left ankle, a right ankle 
disability, to include as secondary to service-connected 
posttraumatic osteoarthritis of the left ankle, a left hand 
disability, and tinnitus.

The Board notes that the Veteran filed a June 2001 claim of 
entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
posttraumatic osteoarthritis of the left ankle.  Such claim 
was denied by a June 2004 rating decision.  The Veteran filed 
an additional statement regarding his entitlement to service 
connection for a right ankle disability, to include as 
secondary to service-connected posttraumatic osteoarthritis 
of the left ankle, dated in March 2005.  The Veteran's March 
2005 statement serves as a timely Notice of Disagreement as 
to the June 2004 rating decision, however it was treated as a 
new claim by the RO and was readjudicated by the above-
described September 2005 rating decision.  The Veteran 
perfected his appeal in April 2006 and the issue is now 
before the Board.

The Board further notes that the Veteran is an employee of 
the San Juan RO.  As such, his claims file was permanently 
transferred to the RO in New York, New York.  Records of such 
transfer is dated in June 2005, subsequent to his March 2005 
claim, and associated with his claims file. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a back condition was previously denied in a May 2001 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for a back condition, now styled as lumbar 
strain to include as secondary to service-connected 
posttraumatic osteoarthritis of the left ankle, received 
since the last final denial in May 2001 is new, in that it is 
not cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The probative evidence of record indicates that the 
Veteran's lumbar strain is unrelated to his period of service 
or to any aspect thereof, to include service-connected 
posttraumatic osteoarthritis of the left ankle.

4.  There probative evidence of record indicates that the 
Veteran's right ankle disability is unrelated to his period 
of service or to any aspect thereof, to include service-
connected posttraumatic osteoarthritis of the left ankle.

5.  The Veteran is not shown to have a left hand disability. 
 

6.  The Veteran's tinnitus first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied the Veteran's 
claim of entitlement to service connection for a back 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
back condition, now styled as lumbar strain to include as 
secondary to service-connected posttraumatic osteoarthritis 
of the left ankle.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  Lumbar strain was not incurred in or aggravated by the 
Veteran's service, and it is not proximately due to the 
service-connected posttraumatic osteoarthritis of the left 
ankle.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).

4.  A right ankle disability was not incurred in or 
aggravated by service, and it is not proximately due to the 
service-connected posttraumatic osteoarthritis of the left 
ankle.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).

5.  A left hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

6.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.        §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In an April 2005 letter, before the initial adjudication of 
the claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A July 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for lumbar strain, a right ankle disability, a 
left hand disability, and tinnitus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

In addition, as this case involves new and material evidence, 
as to the Veteran's claim of entitlement to service 
connection for lumbar strain, to include as secondary to 
service-connected posttraumatic osteoarthritis of the left 
ankle, VA is required to look at the bases for the prior 
denial and notify the Veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the April 2005 VCAA notification did not 
satisfy this requirement.  However, to the extent there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the Veteran's claim of entitlement to 
service connection for lumbar strain, to include as secondary 
to service-connected posttraumatic osteoarthritis of the left 
ankle.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in August 2005 and 
specific opinions as to his claims of entitlement to service 
connection for lumbar strain and a right ankle disability, to 
include as secondary to service-connected posttraumatic 
osteoarthritis of the left ankle, and for a left hand 
disability.  While the Veteran described bilateral tinnitus 
during an August 2005 VA audiological evaluation, an opinion 
as to his claim of entitlement to service connection for 
tinnitus is not required in this case, as there is no 
evidence of record of an in-service event, injury, or 
disease. 

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for a back condition was previously denied 
in a May 2001 rating decision.  Although the RO did not frame 
the issue as whether new and material evidence has been 
received to reopen the claim in the September 2005 rating 
decision, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for a back 
condition, now styled as lumbar strain to include as 
secondary to service-connected posttraumatic osteoarthritis 
of the left ankle, may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Veteran filed this application to reopen his claim in 
March 2005, in the form of a claim of entitlement to service 
connection for lumbar strain, to include as secondary to 
service-connected posttraumatic osteoarthritis of the left 
ankle.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the 
prior final decision in May 2001 consisted of the Veteran's 
claim of entitlement to service connection for a back 
condition, his service treatment records, and report of VA 
examination dated in September 2000.  The RO found that the 
Veteran's service treatment records were silent for any 
complaint, treatment, or diagnosis of a back condition, and 
that there was no current medical evidence of record 
indicating that the Veteran had a back condition.  The 
Veteran's claim of entitlement to service connection for a 
back condition was denied.  The May 2001 rating decision was 
not appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for a back condition, now styled as lumbar 
strain to include as secondary to service-connected 
posttraumatic osteoarthritis of the left ankle in March 2005.  
Newly received evidence since May 2001 includes post-service 
private treatment records, VA treatment records, report of VA 
examination dated in August 2005, and the Veteran's own 
statements.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for lumbar strain to 
include as secondary to service-connected posttraumatic 
osteoarthritis of the left ankle received since the last 
final decision in May 2001 is new in that it was not 
previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an 
unestablished fact, specifically, a current diagnosis of a 
back condition.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for lumbar strain to include as secondary 
to service-connected posttraumatic osteoarthritis of the left 
ankle has been received, and such claim is reopened.

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claim of entitlement 
to service connection for lumbar strain to include as 
secondary to service-connected posttraumatic osteoarthritis 
of the left ankle, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the VCAA letter dated 
April 2005 provided the Veteran with the laws and regulations 
pertaining to consideration of his claim of entitlement to 
service connection for lumbar strain to include as secondary 
to service-connected posttraumatic osteoarthritis of the left 
ankle on the merits.  Additionally, the Veteran provided 
arguments addressing his claim on the merits in his own 
statements.  Given that the Veteran had adequate notice of 
the applicable regulations, the Board finds that the Veteran 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
Veteran's lumbar strain, chronic anterior talo-tibular 
ligament tear of the right ankle, left hand, and tinnitus 
however, are not disabilities for which service connection 
may be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during wartime; however, the Veteran does not contend 
that he was in combat.  Thus, 38 U.S.C.A.    § 1154(b) is not 
for application.

Lumbar Strain

The Veteran, at the time of his March 2005 claim, asserted 
that he has developed an altered gait, and a resulting low 
back condition, due to the severity of his service-connected 
left ankle disability. 

The evidence of record does not show that the Veteran 
incurred lumbar strain during service.  In addition, the 
Veteran contends that his lumbar strain developed as a result 
of his service-connected posttraumatic osteoarthritis of the 
left ankle.

The service medical records are negative for any back 
complaints or diagnoses of a back disability.

Report of VA examination dated in August 2005 indicates that 
the Veteran reported the onset of low back pain one or two 
years prior, without history of related trauma.  The Veteran 
reported that his low back pain began insidiously, and denied 
any falls.  The Veteran described his pain as oppressive, 
rated as a 6 on a 10-point pain scale.  The Veteran reported 
that his pain occurred two or three times each week, lasted 
for 45 minutes, and that his pain was precipitated by 
prolonged sitting, standing, and that his pain was alleviated 
by over-the-counter medication and cold packs.  The Veteran 
reported that his low back pain limits his walking distances 
longer than 200 meters.  The Veteran reported that he 
independent in activities of daily living, but that he no 
longer plays baseball or lifts weights due to his low back 
pain.  

Physical examination revealed a non-antalgic gait, adequate 
posture, and increased spinal lordosis.  Range of motion 
testing of the cervical spine revealed forward flexion to 45 
degrees, extension to 45 degrees, bilateral lateral flexion 
to 45 degrees, and bilateral lateral flexion to 80 degrees.  
Range of motion testing of the thoracolumbar spine revealed 
forward flexion to 90 degrees, extension to 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral flexion to 45 degrees.   The Veteran demonstrated 
guarding during palpation of the paravertebral muscles, and a 
mild antalgic gait, without ankylosis.  Sensory examination 
revealed 5/5 in the proximal and distal muscles of both lower 
extremities, +2 in L4-S1, bilaterally, and a negative 
Lasegue's sign.  X-ray examination revealed that normal 
lordosis was preserved, vertebral body heights, 
intervertebral disc spaces and posterior elements appeared 
preserved and aligned, and subcentimeter calcifications at 
the pelvis were in favor of phlebolith.  No spondylolisthesis 
or marginal osteophytes were identified.  

The examiner diagnosed the Veteran with lumbar strain and 
opined that the Veteran's low back condition is not a result 
of his left ankle condition.  The examiner reasoned that 
there was no evidence of complaints of low back pain at the 
time of the left ankle sprain secondary to playing basketball 
in 1998, and that the Veteran reports that onset of his low 
back pain one or two years prior to 2005, without any related 
trauma.  

In evaluating whether service connection for lumbar strain is 
warranted on a secondary basis, the Veteran's post-service 
treatment records reveal a diagnosis of lumbar strain in 
August 2005.  Therefore, the first element of the secondary 
service connection test, whether there is a current 
diagnosis, has been met.  Thus, the second question must now 
be whether there is competent medical evidence of record 
supporting the Veteran's assertions that his current 
diagnosis of lumbar strain was either caused or aggravated by 
his service-connected posttraumatic osteoarthritis of the 
left ankle.  See Allen, 7 Vet. App. 439.

As discussed above, the VA examiner, at the time of the 
August 2005 examination, opined that the Veteran's lumbar 
strain is not a result of his left ankle condition.  As a 
basis for her opinion, the examiner stated that there is no 
evidence of record indicating that the Veteran reported low 
back pain in conjunction with his left ankle injury during 
service in 1998.  

In statements in support of his claim, the Veteran has 
asserted that he is entitled to service connection for lumbar 
strain, secondary to his service-connected posttraumatic 
osteoarthritis of the left ankle.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran does not have the medical expertise to 
provide an opinion regarding the etiology of his lumbar 
strain.  Thus, the Veteran's lay assertions are not competent 
or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the Veteran's lumbar strain began in service 
or is related to service-connected posttraumatic 
osteoarthritis of the left ankle.  Because the Veteran's 
service treatment records showed no evidence of lumbar 
strain, and because there is no competent evidence 
demonstrating that the Veteran's lumbar strain is related to 
service, or his service-connected posttraumatic 
osteoarthritis of the left ankle, service connection in this 
case on a direct basis, or on a secondary basis, is not 
warranted.  As discussed above, the Veteran's lumbar strain 
is not a disability for which service connection may be 
granted on a presumptive basis.  Thus, service connection in 
this case on a presumptive basis is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for lumbar strain, 
to include as secondary to service-connected posttraumatic 
osteoarthritis of the left ankle, the "benefit of the doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Ankle Disability

The Veteran, at the time of his April 2006 statement, 
asserted that he is entitled to service connection for a 
right ankle disability, secondary to his service-connected 
posttraumatic osteoarthritis of the left ankle. 

The evidence of record does not show that the Veteran 
incurred a right ankle disability during service.  In 
addition, the Veteran contends that his right ankle 
disability developed as a result of his service-connected 
posttraumatic osteoarthritis of the left ankle.

The service medical records are negative for any right ankle 
complaints or diagnoses of a right ankle disability.

VA treatment records dated in August 2002 indicate that the 
Veteran reported bilateral pain and swelling of the ankles 
and bilateral medial malleolus thickening.  Physical 
examination revealed some tenderness.  

Report of VA examination dated in October 2003 indicates that 
the Veteran reported the onset of right ankle pain more than 
two years prior.  The examiner noted that x-ray examination 
results dated in September 2000 revealed normal findings.  
The Veteran reported a constant, severe, localized pain 
inside the ankle bone, precipitated by rainy weather, walking 
a lot, and going upstairs, and that such was alleviated by 
immersion in cold water and application of topical ointment.  
The Veteran reported the use of prescription medication, with 
sedation as a side effect, and without pain relief.  The 
Veteran denied any emergency treatment for flare-ups, and 
reported that he has been absent from work on several 
occasions due to bilateral ankle pain.   The Veteran reported 
that he does not use assistive devices and reported that he 
cannot ride a bicycle, walk as exercise, or play basketball.  

Range of motion testing was silent as to pain, and revealed 
dorsiflexion to 10 degrees, and plantar flexion to 45 
degrees.  Physical examination revealed no objective evidence 
of edema, effusion, instability, weakness, redness, heat, 
abnormal movement, guarding, ankylosis, leg discrepancy, 
constitutional signs of inflammatory arthritis, or 
crepitation.  X-ray evidence revealed normal findings.  The 
Veteran was not diagnosed with any right ankle disability.  

Private treatment records dated in April 2004 indicate that 
the Veteran underwent MRI testing.  Such testing revealed 
poor definition of the anterior talo-fibular ligament 
consistent with chronic tear.  

In evaluating whether service connection for a right ankle 
disability is warranted on a secondary basis, the Veteran's 
post-service treatment records reveal a diagnosis of chronic 
anterior talo-tibular ligament tear in April 2004.  
Therefore, the first element of the secondary service 
connection test, whether there is a current diagnosis, has 
been met.  Thus, the second question must now be whether 
there is competent medical evidence of record supporting the 
Veteran's assertions that his current diagnosis of chronic 
anterior talo-tibular ligament tear was either caused or 
aggravated by his service-connected posttraumatic 
osteoarthritis of the left ankle.  See Allen, 7 Vet. App. 
439.

Treatment records dated in January 2005 indicate that the 
Veteran's private physician reported that the Veteran had 
been evaluated three times for chronic right ankle pain, and 
MRI testing the year prior revealed chronic anterior talo-
tibular ligament tear with moderate swelling and mild 
instability.  The physician opined that it is likely that the 
Veteran's right ankle condition of chronic anterior talo-
tibular ligament tear was propitiated for the shifting of 
body weight to his right ankle protecting his left ankle 
condition. 

Report of VA examination dated in August 2005 indicates that 
the Veteran reported the onset of right ankle pain two years 
prior.  The Veteran reported that such pain began 
insidiously, and denied any accident or related trauma.  The 
Veteran reported that he had repeated minor sprains of both 
ankles, and described his ankles as unstable.  The Veteran 
described his right ankle pain as constant, and rated such at 
7 on a 10-point pain scale. 

Range of motion testing revealed dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees, with pain throughout the 
range of motion.  The examiner reported that there was no 
functional loss due to pain or lack of endurance in the range 
of motion.  The Veteran exhibited pain and tenderness in the 
malleolus and the lateral ligaments of the right ankle, and 
exhibited guarding and an antalgic gait.  There was no 
objective evidence of effusion, edema, redness, callosities, 
ankylosis, leg length discrepancy, signs of inflammatory 
arthritis, or heat.  X-ray examination revealed bones and 
joints that appeared well-aligned and well-preserved, with 
unremarkable soft tissue.  No fractures, dislocations, or 
bone lesions were identified.  The Veteran was diagnosed with 
right old chronic tear of the anterior talo-tibular ligament 
by MRI testing results dated in April 2004.  

The examiner opined that the Veteran's right old chronic tear 
of the anterior talo-tibular ligament is not the result of 
his service-connected left ankle condition.  As rationale for 
his opinion, the examiner stated that the while the Veteran 
was treated for an initial complaint of right ankle pain 
during his period of service in 1998, there is no complaint 
of right ankle pain after that time.  The examiner reasoned 
that the Veteran did not complain of right ankle pain until 2 
years prior.  The examiner considered that results of the 
Veteran's April 2004 MRI and opined that there is no previous 
information in the record of an event which could have caused 
the finding of a chronic tear of the anterior talo-tibular 
ligament.  

The Board notes that the examiner, at the time of the August 
2005 VA examination, noted an instance of an in-service 
complaint and treatment for right ankle pain in 1998.  Upon 
thorough review of the Veteran's service treatment records, 
it does not appear to the Board that such treatment occurred.  
One instance of treatment dated in December 1998 contains a 
notation indicating treatment for as to the ankle.  The Board 
notes that it is difficult to read the treatment provider's 
handwriting as to which ankle was treated.  However, as the 
Veteran received significant treatment for a left ankle 
sprain during 1998, and there is no other entry as to a 
complaint of right ankle pain, it appears to the Board that 
the December 1998 instance of treatment was for the Veteran's 
left ankle.  Significantly, the Veteran does not assert that 
he incurred a right ankle injury during his period of 
service.  The basis of his claim of entitlement to service 
connection for a right ankle disability is his service-
connected posttraumatic osteoarthritis of the left ankle.     

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the explanation of the basis for the examiner's 
opinion, the thoroughness of examination, to include range of 
motion testing and x-ray examination, and the examiner's 
opportunity to review the Veteran's claims file, give the 
August 2005 VA examiner's opinion more probative value than 
that of the opinion rendered in January 2005 by the Veteran's 
private physician.    

In statements in support of his claim, the Veteran has 
asserted that he is entitled to service connection for a 
right ankle disability, secondary to his service-connected 
posttraumatic osteoarthritis of the left ankle.  However, as 
a layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Veteran does not have the medical 
expertise to provide an opinion regarding the etiology of his 
right ankle disability.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the Veteran's right ankle disability began in 
service or is related to service-connected posttraumatic 
osteoarthritis of the left ankle.  Because the Veteran's 
service treatment records showed no evidence of a right ankle 
disability, and because there is no competent evidence 
demonstrating that the Veteran's right ankle disability is 
related to service, or his service-connected posttraumatic 
osteoarthritis of the left ankle, service connection in this 
case on a direct basis, or on a secondary basis, is not 
warranted.  As discussed above, the Veteran's right ankle 
disability, chronic anterior talo-tibular ligament tear, is 
not a disability for which service connection may be granted 
on a presumptive basis.  Thus, service connection in this 
case on a presumptive basis is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
posttraumatic osteoarthritis of the left ankle, the "benefit 
of the doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Hand Disability

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran, at the time of his March 2005 claim asserted 
that he injured his left hand during service.  The Veteran 
asserted that he has experienced pain and limitation of 
motion in his left hand since service.

Service treatment records dated in March 1998 indicate that 
the Veteran presented with edema of the left hand after a 
sport injury.  The physician noted that the Veteran exhibited 
moderate to severe pain and tenderness, and observed edema, 
without ecchymosis.  X-ray examination revealed a left hand 
within normal limits.  The Veteran was diagnosed with a left 
hand contusion and treated with over-the-counter pain 
medication.

The Veteran's post-service private and VA treatment records 
are silent for any complaint, treatment, or diagnosis of a 
left hand disability.  

In this case, there is no current medical evidence showing a 
diagnosis of a left hand disability.  The evidence of record 
indicates that 11 years prior, the Veteran was diagnosed with 
a contusion of the left hand.  As there is no evidence 
establishing a current diagnosis of a left hand disability, 
there cannot be a discussion as to whether there exists a 
medical nexus between military service and a left hand 
disability.  Thus, service connection for same is not 
warranted.

As a threshold matter, per 38 U.S.C.A. § 1110, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  

Tinnitus

The Veteran, at the time of his March 2005 claim of 
entitlement to service connection for tinnitus, asserted that 
he was exposed to severe acoustic trauma during service due 
to his work as a watercraft engineer.  The Veteran asserted, 
in his March 2005 claim, and in an April 2006 statement, that 
he has experienced tinnitus since service.

Service treatment records dated in May 1989 and May 1993 
indicate that the Veteran underwent audiometric testing.  
There is no indication that the Veteran reported tinnitus at 
that time.  Service treatment records dated in February 1995 
indicate that the Veteran was treated for otitis media of the 
right ear.  There is no indication that the Veteran reported 
tinnitus at that time.  Thus, there is no record of tinnitus 
during the Veteran's period of service.

The Veteran's post-service private and VA treatment records 
are silent for any complaint, treatment, or diagnosis of 
tinnitus.  The first clinical evidence demonstrating tinnitus 
is dated at the time of the VA audiological evaluation dated 
in August 2005.

Report of VA audiological evaluation in August 2005 indicates 
that the Veteran reported the onset of tinnitus in 2003.  The 
Veteran reported 11 years of exposure to boat engineering 
noise.  However, the record shows that he had active service 
for only 1 year and 9 months.  He denied any post-service 
occupational or recreational noise.  The Veteran complained 
of constant bilateral tinnitus, described as a combination of 
pulsed and continuous tones of high frequency, moderate in 
intensity.  The Veteran reported that his tinnitus interferes 
with his activities of daily living and his sleeping hours, 
leaving him anxious.  An opinion as to the etiology, or a 
possible relationship between the Veteran's current tinnitus 
and his period of service, was not given.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and his tinnitus, 
service connection for same is not warranted.  

The Board has considered the Veteran's assertions that his 
tinnitus is related to his service, specifically exposure to 
noise while serving as a watercraft engineer.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, to the extent that the Veteran ascribes his 
tinnitus to exposure to noise in service and not to any other 
etiology, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In this case, service connection is not warranted on a direct 
basis.  The weight of the credible evidence does not 
establish that the Veteran's tinnitus began in service.  
There was no complaint, treatment, or diagnosis of tinnitus 
shown during service, and no record of any continuous 
symptoms from the time of the Veteran's separation from 
service onward.  Rather, the record establishes that 
approximately 6 years after separation from service, the 
Veteran complained of tinnitus.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim).  And, 
by the Veteran's own admission, it appears he sustained noise 
exposure to boat engines for 11 years, although he served 
only from June 1997 to April 1999.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, because the Veteran's tinnitus is not a 
condition for which presumptive service connection may be 
granted, service connection is not warranted on a presumptive 
basis.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for tinnitus, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a back 
condition, now styled as lumbar strain, to include as 
secondary to service-connected posttraumatic osteoarthritis 
of the left ankle, is reopened.  To that extent only, the 
appeal is allowed.

Service connection for lumbar strain, to include as secondary 
to service-connected posttraumatic osteoarthritis of the left 
ankle, is denied.

Service connection for a right ankle disability, to include 
as secondary to service-connected posttraumatic 
osteoarthritis of the left ankle, is denied.

Service connection for a left hand disability is denied. 

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


